Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Reference of Record) taken alone.

In regards to claims 1 and 3, Inoue et al. teaches in Fig. 3A a thin-film surface acoustic wave resonator with improved quality factor, comprising the following:
A carrier substrate (34);
A lithium tantalate piezoelectric layer (36) on the carrier substrate, the piezoelectric layer having a thickness “T” in a vertical direction; and
An electrode structure comprising an IDT structure (36) on the piezoelectric layer.
In regards to claims 4 and 5, based on related Fig. 9, an intermediate layer (68) made from silicon oxide (i.e. type of temperature compensation layer) is located between the carrier substrate (34) and the piezoelectric layer (36), in which an acoustic velocity in the silicon oxide layer will inherently be less than an acoustic velocity in the piezoelectric layer.  
In regards to claim 7, based on related Fig. 9, an overlay layer (70) is located above the resonator, thus parameters of the resonator will be independent from its external electric environment since the resonator is seal/protected via overlay layer (70).

In regards to claim 1, Inoue et al. does not explicitly teach wherein a pitch and metallization ratio n maximize a quality factor Q of the thin-film surface acoustic wave resonator; in regards to claims 2 and 7, wherein P and n depend on a thickness T of the piezoelectric layer. 

However, Inoue et al. teaches in Paragraph [0035], that the IDT structure has a pitch P (i.e. distance between fingers) and a metallization ratio n, wherein the piezoelectric thickness, the pitch P and the metallization ratio n are chosen to provide desired operational parameters. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Inoue et al. and have designed the pitch P, the thickness of the piezoelectric layer and the metallization ratio n to provide any desired operation parameter such as maximizing a quality factor Q of the thin-film SAW resonator because such a modification would have been a well-known in the art design consideration when choosing a desired operational parameter for a resonator (see Paragraph [0035]). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Reference of Record) in view of Solal et al. (US2017/0222622 A1). 

As discussed above, the modification of Inoue et al. teaches most of the method/forming steps recited in claims 9 and 10. The modification of Inoue et al. does not teach: in regards to claim 9, wherein the piezoelectric material is placed on the carrier substrate utilizing wafer bonding with thin film processing (i.e. Inoue et al. merely has the piezoelectric material located on top of the carrier substrate).

However, Solal et al. exemplary teaches in Fig. 7 a surface acoustic wave resonator comprising of a piezoelectric layer film (46) that is located above a carrier substrate (48). Solal et al. teaches in Paragraph [0097] that the piezoelectric layer film is placed on the carrier substrate utilizing wafer bonding with thin film processing.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Inoue et al. and have used wafer bonding with thin film processing technique to bond the piezoelectric layer film and the carrier substrate as exemplary taught by Solal et al. (See Paragraph [0097]) because such a modification would have been a well-known in the art technique/method for combining substrate layers. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Reference of Record) and Solal et al. (US2017/0222622 A1), and further in view of Knollenberg et al. (Reference of Record).

	As discussed above, the combination of Inoue et al. and Solal et al. teaches the claimed invention as recited in claim 9. The combination does not teach: in regards to claim 11, wherein the device is formed by locally trimming the thickness T of the piezoelectric layer.

	However, Knollenberg et al. exemplary teaches in Figure 2 a surface acoustic wave device (20) comprising a piezoelectric layer (24). Knollenberg et al. teaches in Paragraph [0033] that the thickness of the piezoelectric layer can be trimmed to achieve a desired frequency response.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combination of Inoue et al. and Solal et al. and have locally trimmed the thickness the piezoelectric layer for the benefit of achieving a desired frequency response as exemplary taught by Knollenberg et al. (See Paragraph [0033]). 

Allowable Subject Matter

Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed on 3/24/2022, with respect to the rejections of record have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new ground of rejections has been made under 35 USC 103 as noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        /RAKESH B PATEL/Primary Examiner, Art Unit 2843